UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
) 2 7
EARL C. DAVIS, ) FEB 2018
) C|erk, U.S. District & Bankruptcy
Plaintiff’ ) Courts for the District of Co|umbia
)
v. ) Civil Case No. 79-2561 (RJL/DAR)
)
GEORGE HYMAN CONSTRUCTION )
COMPANY, er al., )
)
Defendants. )
r{iL
MEMO ANDUM OPINION

 

February h, 2018 [Dl961 F. Supp. 2d
1, 2 (D.D.C. 2012). To address Liberty Mutual’s failings, plaintiff sought enforcement of
the administrative compensation order in the district court. See id. at 1, 6; See also 33
U.S.C. § 921(a), (d). ln an order dated August 24, 1982 (“1982 Order”), a districtjudge
previously assigned to this action clarified “the procedures by which . . . Mr. Davis was
to submit reimbursements to defendant Liberty Mutual” as well as “the time and format
by which Liberty Mutual was to respond.” Davis, 961 F. Supp. 2d at 2; see also 1982

order [DiDavis, 961
F. Supp. 2d at 5. In any event, l need not delve into an analysis of defendants’ arguments
to the contrary because, even making a “de novo determination of those portions” of the

memorandum opinion and order to which plaintiff and defendants object, LCvR 72.3(0), l

conclude that Magistrate Judge Robinson’s analysis correctly resolves the question of
Liberty Mutual’s liability under the 2001 Order.

C. Parties’ Objections to the Magistrate Judge’s Memorandum Opinion and
Order

1. Plaintiffs Ob]`ections

ln his 67-page objection filing, plaintiff appears to seek reconsideration of many
issues previously decided over the course ofthis action’s lengthy history. See, e.g., Pl.’s
Obj. 57-58 (arguing, contrary to the D.C. Circuit’s remand order, that Magistrate Judge’s
2003 oral ruling controls the scope of Liberty Mutual’s liability). The only question that
is properly before this Court at present, however, is whether Liberty l\/lutual’s l\/larch 14,
April 3, and November 26, 2001 responses complied with the terms of the 2001 Order.
See Remand Order 2. On that score, plaintiff argues that “[t]here is clearly no
information offered to show compliance” with the relevant payment requests. Pl.’s Obj.
51. The record belies that contention. After holding evidentiary hearings on the question
of Liberty Mutual’s compliance, Magistrate Judge Robinson carefully set forth her
interpretation of each of the disputed provisions of the 1982 and 2001 Orders. See
6/16/2017 l\/Iem. Op. 9-10. She then recounts the evidence supporting or undermining
Liberty Mutual’s assertions of compliance with those provisions as it pertains to each of
the three disputed reimbursement requests and, in view of that evidence, carefully
discusses Liberty Mutual’s penalty liability. See ia’. at 10-15 (l\/lar. 14, 2001 request); ia’.
at 15-20 (Apr. 3, 2001 request); ia’. at 21-23 (Nov. 26, 2001 request). Having considered

both the record and the thoughtful analysis contained within the memorandum opinion

and order, l agree with those portions of Magistrate Judge Robinson’s analysis to which
plaintiff objects. Accordingly, plaintiffs objections are overruled.

2. Defendants’ Obiections

ln her opinion, Magistrate Judge Robinson concludes that Liberty Mutual is liable
under the penalty provision of the 2001 Order. As a reminder, that provision states that
“for every day beyond the 30 days . . . that Liberty Mutual fails to pay in full or file an
adequate response to a request for reimbursement or payment, Liberty Mutual will be
liable for a $500 fine.” 2001 Order 1[6. Magistrate Judge Robinson concluded that
defendants violated the penalty provision of the 2001 Order by: 1) failing to timely
provide payment in response to Davis’s April 3, 2001 reimbursement request for the cost
of orthopedic shoes; and 2) failing to timely file an adequate response or provide payment
in response to Davis’s November 26, 2001 reimbursement requests for CVS Pharmacy
(“CVS”) prescriptions Not surprisingly, defendants object to those two conclusions.
Defendants also object to Magistrate Judge Robinson’s rejection of their “certified mail”
affirmative defense, which defendants argue should have precluded the imposition of a
fine in this case. Unfortunately for defendants, their arguments fail.

a. Aprz`l 3, 2001 Reqaeslfor Cost ofOrthopeclz`c Shoes

Defendants first object to Magistrate Judge Robinson’s conclusion that Liberty
Mutual violated the 2001 Order by failing to timely respond to Davis’s April 3, 2001
reimbursement request for the cost of orthopedic shoes. Under the 2001 Order, Liberty
Mutual was required to pay that request in full or file an adequate response within 30

days of receiving the request. ln a letter dated April 20, 2001, Liberty Mutual informed

Davis that his orthopedic shoe request would be denied. See 6/16/2017 Mem. Op. 15-16;
Defs’ Ex. E, at 41-44 [Dkt. # 223-1]. Liberty Mutual argues that its April 20 denial letter
fulfilled its obligation to “file an adequate response” to Davis’s request for the cost of
orthopedic shoes and, thus, that Liberty Mutual may not be held liable under the 2001
Order. See Defs.’ ij. 20-21. But defendants’ arguments ignore that Liberty Mutual
later concluded on l\/lay 10, 2001 that Davis’s request would indeed be honored, at least
in part, yet failed to issue payment within 30 days of that revised determination See
6/16/2017 Mem. Op. 20. Notably, defendants’ argument would allow them to skirt the
timing requirements of the 2001 Order by initially denying proper claims and then citing
that initial denial as reason to issue payment beyond the required 30-day window. There
is no basis to conclude that the penalty provision ofthe 2001 Order permits such a result.
Even more importantly, the evidence shows that by l\/Iay 10, 2011, defendants had
concluded that some of Davis’s orthopedic shoe expenses warranted reimbursement by
Liberty Mutual. See l'cl. (collecting sources). Because defendants failed to pay Davis
within 30 days of that May 10, 2011 date, l agree with Magistrate Judge Robinson that a
$500 fine for failure to issue timely payment is appropriate under the 2001 Order.

l). November 26, 2001 Reimbarsement Reqaests for Cost of CVS
Prescrz`ptz`ons

Defendants next argue that Magistrate Judge Robinson erred when she concluded
that Liberty Mutual failed to adequately respond to Davis’s November 26, 2001
reimbursement requests for the cost of CVS prescriptions See ia. at 23. Although

acknowledging that Liberty Mutual failed to pay Davis’s reimbursement requests within

the 30-day window required by the 2001 Order, defendants contend that they nonetheless
satisfied the order by filing an “adequate response” to plaintiffs request on December 26,
2001. See Defs.’ Obj. 20-21. What defendants neglect to address, however, is that
Magistrate Judge Robinson concluded that their December 26, 2001 letter was not an
“adequate response” because it “failed to fully comply” with the procedures contained
within paragraph 4(A) ofthe 2001 Order. See 6/16/2017 Mem. Op. 21; see also ia’. at 22
(noting that the “December 21, 2001 letter failed to ‘identify each medication by date, or
other distinguishing feature, and separately respond to each”’ (brackets omitted) (quoting
2001 Order at l)); id. at 28 (observing that Liberty Mutual’s defense based on its reading
ofthe penalty provision “does not apply to the fine imposed related to the November 26,
2001 request” because “Liberty Mutual failed to separately list and separately respond, as
required in Paragraph 4(A) ofthe 2001 Order”). Because defendants have not objected to
that component of the opinion nor explained why Liberty l\/lutual’s response indeed
complied with paragraph 4(A) of the 2001 Order, l reject defendants’ contentions
regarding the November 26, 2001 reimbursement request and conclude that it was proper
to impose the $27,500 fine for failure to properly respond to that request.
c. “Certl'fieol Mal`l” Affirmatl`ve Defense

Finally, defendants claim that Liberty Mutual may not be held liable for any
violations related to the March 14, April 3, or November 21, 2001 reimbursement
requests That is so, according to defendants, because plaintiff failed to submit his
requests via certified mail as required by the 1982 Order. See 1982 Order 1 1; Defs.’ Obj.

16-20. ln other words, Liberty Mutual argues that even though it received the relevant

10

reimbursement requests, its obligation to respond was not triggered because plaintiff

failed to satisfy the condition precedent of submission by certified mail. F or the reasons

given by Magistrate Judge Robinson in her memorandum opinion, see 6/16/2017 Mem.

Op. 8-9, 26-27, l conclude that defendants’ argument is wholly without merit.
CONCLUSION

For the foregoing reasons, in addition to those given by Magistrate Judge
Robinson in her memorandum opinion, Liberty Mutual’s responses to plaintiffs April 3,
2001 and November 26, 2001 expense reimbursement requests failed to comply with the
2001 Order. Under the penalty provision of the 2001 Order, Liberty Mutual’s
noncompliance for those requests warrants a total fine of $28,000. Accordingly, upon
consideration of the entire record and de novo review of the objected-to portions of
Magistrate Judge Robinson’s memorandum opinion and order, the Court hereby DENIES
defendants’ motion to dismiss for lack of jurisdiction, OVERRULES both plaintiffs and
defendants’ objections, and AFFIRMS Magistrate Judge Robinson’s memorandum
opinion and order.

As the disputes over the last remaining reimbursement requests are now settled,
and with no additional requests having been presented, there are no longer any matters
before the Court within its jurisdiction under §921(d). The Court therefore ORDERS
that this case be terminated from the Court’s active docket. As for the future, however,

Liberty Mutual would be wise to reevaluate its prior conduct here not only in dealing

ll

with a disabled party, but also in engaging in a litigation strategy calculated in part to
unduly prolong the payment of these claims

An Order consistent with this decision accompanies this Memorandum Opinion.

(. 4 ,` d
[ }¢,f'»uf_ `.- 1»*.*¢*
RIcHARD`“'i. LEoN
United States District Judge

 

12